         Case 1:18-cv-00637-RP Document 166 Filed 06/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 DEFENSE DISTRIBUTED and                      §               Case No. 1:18-cv-637-RP
 SECOND AMENDMENT FOUNDATION, §
 INC.,                                        §
                                              §
                        Plaintiffs,           §
                                              §
                        v.                    §
                                              §          Plaintiffs’ Notice of Withdrawal of
 UNITED STATES DEPARTMENT                     §          Plaintiffs’ Motion for a Preliminary
 OF STATE, MICHAEL R. POMPEO, in              §                       Injunction
 his official capacity as Secretary of State; §
 DIRECTORATE OF DEFENSE TRADE                 §
 CONTROLS; MIKE MILLER, in his                §
 official capacity as Acting Deputy Assistant §
 Secretary of Defense Trade Controls;         §
 SARAH HEIDEMA, in her official capacity §
 as Director of Policy, Office of Defense     §
 Trade Controls Policy,                       §
                                              §
 and                                          §
                                              §
 GURBIR GREWAL, Attorney General of           §
 the State of New Jersey                      §
                                              §
                         Defendants.          §




       Plaintiffs Defense Distributed and the Second Amendment Foundation, Inc. withdraw their

motion for a preliminary injunction against the State Department, Dkt. 152, in light of materially

changed circumstances, reserving the right to seek the same or similar relief again in the future if

circumstances so require. The Court therefore need not perform any inquiry as to the State

Department’s suggestion of mootness regarding this motion, Dkt. 159. Plaintiffs will respond to

the State Department’s motion to dismiss the case, Dkt. 162, separately in due course.
          Case 1:18-cv-00637-RP Document 166 Filed 06/23/21 Page 2 of 2




June 23, 2021                                         Respectfully submitted,

                                                      BECK REDDEN LLP
                                                      By /s/ Chad Flores
                                                      Chad Flores
                                                      cflores@beckredden.com
                                                      Texas Bar No. 24059759
                                                      Daniel Nightingale
                                                      dhammond@beckredden.com
                                                      Texas Bar No. 24098886
                                                      Hannah Roblyer
                                                      hroblyer@beckredden.com
                                                      Texas Bar No. 24106356
                                                      1221 McKinney Street, Suite 4500
                                                      Houston, TX 77010
                                                      (713) 951-3700 | (713) 952-3720 (fax)

                                                      CLARK HILL PLC
                                                      Matthew A Goldstein
                                                      mgoldstein@clarkhill.com
                                                      D.C. Bar No. 975000
                                                      1001 Pennsylvania Avenue Northwest
                                                      Suite 1300 South
                                                      Washington, DC 20004
                                                      (202) 550-0040 | 202-552-2371 (fax)

                                                      Josh Blackman
                                                      joshblackman@gmail.com
                                                      Texas Bar No. 24118169
                                                      1303 San Jacinto Street
                                                      Houston, TX 77002
                                                      (202) 294-9003 | (713) 646-1766 (fax)

                                                      Attorneys for Plaintiffs Defense Distributed
                                                      and Second Amendment Foundation, Inc.


                                 CERTIFICATE OF SERVICE

       I certify that a copy of this filing was served on all parties and/or their counsel of record
through a manner authorized by Federal Rule of Civil Procedure 5(b) on June 23, 2020.


                                                      /s/ Chad Flores
                                                      Chad Flores




                                              2
